Citation Nr: 1311675	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran had active military service from June 1974 to June 1978 and from December 1981 to December 1997.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the April 2007 rating decision, the RO, in pertinent part, denied entitlement to service connection for colon cancer.  The RO essentially found there was no evidence of a current disability.  The Veteran subsequently submitted evidence within one year of the April 2007 rating decision that showed a current diagnosis of colon cancer.  Therefore, the Board finds that the Veteran submitted new and material evidence relevant to the claim and that the April 2007 rating decision remains on appeal. 38 C.F.R. § 3.156(b).

In January 2013, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for colon cancer.  

The Veteran contends that he currently has colon cancer that is related to his military service.  Specifically, he has asserted that the disorder is related to mandatory inoculations and various medications that he was required to take on a weekly basis to protect against the various unknown chemical agents used against military personnel in Iraq.  He has also contended that his colon cancer was potentially related to the types of food he ate during his service in Saudi Arabia and Iraq.  In addition, the Veteran has asserted that there was a possibility that he came in contact with some kind of defoliant (herbicide) agent during his first enlistment period while he was stationed at Fort Hood, Texas, and in South Korea. 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  In light of the Veteran's current diagnosis and his assertions, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any colon cancer that may be present.

The Board also notes that the Department of Defense has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA.  Therefore, the Board finds that VA's duty to assist requires further development in regard to the Veteran's allegations of herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development through the service departments, JSRRC, or any other appropriate depository/channels to determine whether the Veteran's claimed exposure to herbicides during his service at Fort Hood, Texas, and in South Korea.  All efforts to obtain the information should be documented in the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his colon cancer.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current colon cancer is related to his military service.  In so doing, the examiner should address the Veteran's contention that the disorder may be related to his mandatory inoculations and various medications that he was required to take on a weekly basis to protect against the various unknown chemical agents used against military personnel in Iraq.  The examiner should also address the assertion that his colon cancer is related to the food he ate during his service in Saudi Arabia and Iraq.  

If herbicide exposure is conceded by the RO, the examiner should state whether it is at least as likely as not that the Veteran's colon cancer is related to such exposure.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that the disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


